

117 HR 3096 IH: Federal Law Enforcement Officer Service Weapon Purchase Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3096IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mrs. Demings (for herself and Mr. Bacon) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo allow Federal law enforcement officers to purchase retired service weapons, and for other purposes.1.Short titleThis Act may be cited as the Federal Law Enforcement Officer Service Weapon Purchase Act. 2.Purchase of retired handguns by Federal law enforcement officers(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of General Services shall establish a program under which a Federal law enforcement officer may purchase a retired handgun from the Federal agency that issued the handgun to such officer.(b)LimitationsA Federal law enforcement officer may purchase a retired handgun under subsection (a) if—(1)the purchase is made during the 6-month period beginning on the date the handgun was so retired;(2)with respect to such purchase, the officer has passed a background check within 30 days of purchase under the national instant criminal background check system established under the Brady Handgun Violence Prevention Act; and(3)with respect to such purchase, the officer is in good standing with the Federal agency that employs such officer.(c)CostA handgun purchased under this section shall be sold at the fair market value for such handgun taking into account the age and condition of the handgun.(d)Sense of Congress on use of fundsIt is the sense of Congress that any amounts received by the Government from the sale of a handgun under this section should be transferred and used to fund evidence-based gun violence prevention or gun safety education and training programs.(e)DefinitionsIn this section—(1)the term Federal law enforcement officer has the meaning given that term in section 115(c)(1) of title 18, United States Code;(2)the term handgun has the meaning given that term in section 921(a) of title 18, United States Code; and(3)the term retired handgun means any handgun that has been declared surplus by the applicable agency.